Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment of Amendments
The following amendment filed 12/16/2021 overcomes the following objection(s)/rejection(s):
The double patenting rejection in the previous action has been withdrawn in view of Applicants filing of the terminal disclaimers. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9,12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazza et al., (U.S Pub. No. 2008/0117290 A1) in view of Sogawa et al., (U.S. Pat. No. 6,396,946 B1) and further in view Sohn et al., (U.S. 2009/0251425 A1).
As per claim 9, Mazza teaches a video camera system comprising: a first image sensor configured to output a first image signal (fig. 1 el. 12, 14): a second image sensor configured to output a second image signal (fig. 1 el. 12, 14): correcting a different between an imaging state of the first image sensor and an imaging state of the second image sensor (abstract, [0014], [0039]) the correction data being different from a timing control signal ([0039], [0054-0058]); correcting for vertical parallax presence); circuitry configured to: obtain a first control signal and a second control signal based on the correction data ([0055], If any vertical parallax exists, it saves a value indicating the magnitude and direction of the vertical parallax for use by the motion control subsystem, and notifies either the user interface means, generally designated as 160, or the motion control module 90 to begin rotating the second motor 52 and tilting the second camera 14);  generate a three-dimensional image signal based on the first image signal corrected by the first control signal and the second image signal corrected by the second control signal to be displayed as a three-dimensional video on a display ([0039-0040], [0054-0055], [0058]). Mazza does not explicitly disclose a memory configured to store correction data for correcting a difference between an imaging state of the first image sensor and an imaging state of the second image sensor, control the first image sensor and the second image sensor by the timing control signal, the first control signal having a value that is different from the value of the second control signal. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Sogawa with Mazza for the benefit of providing improved image processing and provide an improved stereoscopic image processing apparatus. 
Mazza (modified by Sogawa) does not explicitly disclose the first control signal having a value that is different from the value of the second control signal. 
However, Sohn teaches the known concept of a where the first control signal having a value that is different from the value of the second control value ([0073-0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teaching of Sohn with Mazza (modified by Sogawa) for providing the predictable results of improved control of a device. In addition, one would have been prompted to substitute the known teachings of Sohn with Mazza (modified by Sogawa) in order to yield predictable results of providing improved control of devices. 
As per claim 12, Mazza (modified by Sogawa and Sohn) as a whole teaches everything as claimed above, see claim 9. Mazza does not explicitly disclose wherein each of the first image sensor and the second image sensor is a CCD image sensor.
However, Sogawa teaches wherein each of the first image sensor and the second image sensor is a CCD image sensor (fig. 1 el. 13, 17). 

As per claim 17, which is the corresponding method of obtaining a three-dimensional image video with the limitations of the video camera system as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 

Claims 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazza et al., (U.S. Pub. No. 2008/0117290 A1) in view of Sogawa et al., (U.S. Pat. No. 6,396,946 B1) in view of Sohn et al., (U.S. 2009/0251425 A1).and further in view of Murayama et al., (U.S. Pub. 2009/0015689 A1).
As per claim 10, Mazza (modified by Sogawa and Sohn) as a whole teaches everything as claimed above, see claim 9. Mazza does not explicitly disclose wherein the first control signal causes the first image sensor to perform the first imaging in response to a command, and the second control signal causes the second image sensor to perform the second imaging in response to said command.
However, Murayama teaches wherein the first control signal causes the first image sensor to perform the first imaging in response to a command, and the second control signal causes the second image sensor to perform the second imaging in response to said command ([0030], [0041-0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Murayama with Mazza (modified by Sogawa and Sohn) for the benefit of providing the predictable results of performing image capturing. 
claim 18, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 10, thus the rejection and analysis made in claim 10 also applies here. 

Claim 11, 13-14, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazza et al., (U.S Pub. No. 2008/0117290 A1) in view of Sogawa et al., (U.S. Pat. No. 6,396,946 B1) and further in view Sohn et al., (U.S. 2009/0251425 A1) and in further view of Baer et al., (U.S. Pub. No. 2005/0077450 A1).
As per claim 11, Mazza (modified by Sogawa and Sohn) as a whole teaches everything as claimed above, see claim 9. Mazza does not does not explicitly disclose wherein each of the first image sensor and the second image sensor is a CMOS image sensor. 
However, Baer discloses wherein each of the first image sensor and the second image sensor is a CMOS image sensor (fig. 1 el. 100; [0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Mazza (modified by Sogawa and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005].
As per claim 13, Mazza (modified by Sogawa and Sohn) as a whole teaches everything as claimed above, see claim 9. Although, Mazza discloses to perform a first imaging processing on the first image signal in a first processing time (fig. 1), perform a second imaging processing on the second image signal in a second processing time (fig. 1), Mazza does not explicitly disclose a second processing time different from the first processing time, and adjust a first output timing of the processed first image signal and a second output timing of the processed second image signal, and generate the three-dimensional image signal from the processed first and second image signals.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Mazza (modified by Sogawa and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005]. 
As per claim 14, Mazza (modified by Sogawa, Sohn and Baer) as a whole teaches everything as claimed above, see claim 13. Mazza does not explicitly disclose wherein the circuitry adjust the first output timing and the second output timing based on a difference between the first processing time and the second processing time so that the first output timing and the second output timing are same.
However, Baer teaches wherein the circuitry adjust the first output timing and the second output timing based on a difference between the first processing time and the second processing time so that the first output timing and the second output timing are same (abstract, [0006-0007], [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Baer with Mazza (modified by Sogawa and Sohn) in order to yield predictable results of image capturing as well as providing a more efficient stereo imaging, [0005]. 
As per claim 19, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 13, thus the rejection and analysis made in claim 13 also applies here. 
As per claim 20, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 14, thus the rejection and analysis made in claim 14 also applies here. 

Claims 15-16, 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mazza et al., (U.S Pub. No. 2008/0117290 A1) in view of Sogawa et al., (U.S. Pat. No. 6,396,946 B1) and further in of view Sohn et al., (U.S. 2009/0251425 A1) and in further view of Butler-Smith et al., (U.S. 2007/0146478 A1).
As per claim 15, Mazza (modified by Sogawa and Sohn) teaches everything as claimed above, see claim 9. Mazza does not explicitly disclose wherein the displayed three-dimensional video includes a first area displayed as a first image based on the first image signal and a second area displayed as a second image based on the second image signal.
However, Butler-Smith teaches the known concept wherein the displayed three-dimensional video includes a first area display as a first image based on the first image signal and a second area displayed as a second image based on the second image signal ([0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Butler-Smith with Mazza (modified by Sogawa and Sohn) for the benefit of providing predictable results of realizing a stereoscopic image. 
As per claim 16, Mazza (modified by Sogawa, Sohn and Butler-Smith) as a whole teaches everything as claimed above, see claim 15. Mazza does not explicitly disclose wherein the first area is on a right side from center of the displayed three-dimensional video and the second area is on a left side from the center of the displayed three-dimensional video. 
However, Butler-smith teaches wherein the first area is on a right side from center of the displayed three-dimensional video and the second area is on a left side from the center of the displayed three-dimensional video  ([0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Butler-Smith with Mazza (modified by Sogawa and Sohn) for the benefit of providing predictable results of realizing a stereoscopic image. 
claim 21, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 15, thus the rejection and analysis made in claim 15 also applies here. 
As per claim 22, which is the corresponding method of the three-dimensional image video with the limitations of the video camera system as recited in claim 16, thus the rejection and analysis made in claim 16 also applies here. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486